DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 9-12, filed 06/01/2022, with respect to claims 1, 2 & 4 have been fully considered and are persuasive.  The rejection of claims 1, 2 & 4 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The specific limitations of the structural arrangement of the measuring apparats further comprising a pressing unit including a presser for pressing the test piece, a moving mechanism attached to the pressing unit and configured for relatively moving the presser toward and away from the test piece supported by the support unit, and a load measuring unit on the pressing unit and configured for measuring a load applied to the presser when the presser presses the test piece supported by the support unit was agreed that these limitations overcame the prior art of record during the telephone interview with applicants’ representative Christopher Hermanson.  The Examiner has not found any prior art upon further search to teach or suggest the claimed limitation in combination with the remaining limitations of independent claims 1, 4 & 11.  The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nojiri et al (US 7583413 B2) -The present invention also relates to a detection apparatus detecting information about sheet materials for use in an image forming apparatus, a sheet conveying apparatus and the like, and an image forming apparatus comprising such a detection apparatus.
Kawasaki et al (US 7458576 B2) - The present invention relates to a sheet material information detection device that detects information about the characteristics of a sheet material such as a sheet material used as a medium for image formation. The present invention also relates to a sheet material processing apparatus that controls the processing of a sheet material in accordance with that detected information.
Kawasaki et al (US 7451982 B2) - The present invention relates to a sheet material information detection apparatus for detecting information on a sheet material by applying an external force to a sheet material by using an external force application member driven by electric power, and more particularly, to a control in a case where a power down (a supplication amount of the electric power is lowered or stopped) occurs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856